UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LUIS MELENDEZ,

                             Plaintiff,

                     -against-
                                                                    20-CV-0113 (CM)
ORANGE COUNTY JAIL; OFFICER
                                                       ORDER DIRECTING PAYMENT OF FEES
CARTER; ORANGE COUNTY JAIL
                                                         OR AMENDED IFP APPLICATION
(MEDICAL STAFF); DR. SALWA KHOURI;
SGT. ELLIS; SGT. SIMORELI;
CLASSIFICATION SGT.,

                             Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff Luis Melendez, currently incarcerated in Downstate Correctional Facility, brings

this action pro se. To proceed with a civil action in this Court, a prisoner must either pay $400.00 in

fees – a $350.00 filing fee plus a $50.00 administrative fee – or, to request authorization to proceed

in forma pauperis (IFP), that is, without prepayment of fees, submit a signed IFP application and a

prisoner authorization. See 28 U.S.C. §§ 1914, 1915. If the Court grants a prisoner’s IFP

application, the Prison Litigation Reform Act requires the Court to collect the $350.00 filing fee in

installments deducted from the prisoner’s account. See 28 U.S.C. § 1915(b)(1). A prisoner seeking

to proceed in this Court without prepayment of fees must therefore authorize the Court to withdraw

these payments from his account by filing a “prisoner authorization,” which directs the facility

where the prisoner is incarcerated to deduct the $350.00 filing fee 1 from the prisoner’s account in

installments and to send to the Court certified copies of the prisoner’s account statements for the

past six months. See 28 U.S.C. § 1915(a)(2), (b).




       1
          The $50.00 administrative fee for filing a civil action does not apply to persons granted
IFP status under 28 U.S.C. § 1915.
         Plaintiff submitted the complaint with a prisoner authorization and an incomplete IFP

application. He submitted only the first page of the two-page IFP application, thereby failing to

answer all of the required questions and sign the application as required. Within thirty days of the

date of this order, Plaintiff must either pay the $400.00 in fees or complete, sign, and submit the

attached two-page amended IFP application. If Plaintiff submits the amended IFP application, it

should be labeled with docket number 20-CV-0113 (CM). 2

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on the

docket. No summons shall issue at this time. If Plaintiff complies with this order, the case shall be

processed in accordance with the procedures of the Clerk’s Office. If Plaintiff fails to comply with

this order within the time allowed, the action will be dismissed.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would not

be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf. Coppedge

v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant demonstrates good faith when

seeking review of a nonfrivolous issue).

SO ORDERED.

Dated:       January 8, 2020
             New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




         2
           Plaintiff is cautioned that if a prisoner files an action that is dismissed on the grounds that
it is frivolous, malicious, or fails to state a claim upon which relief may be granted, the dismissal is
a “strike” under 28 U.S.C. § 1915(g). A prisoner who receives three “strikes” cannot file actions IFP
as a prisoner, unless he is under imminent danger of serious physical injury and he must pay the
filing fees at the time of filing any new action.

                                                   2
